DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 6, 2020. Claims 27-32, 34, 37-40, 45-52 are currently pending

Drawings
The drawings filed on 11/6/2020 are accepted. In view of the drawings filed on 11/6/2020 the objections made against the drawings in the office action of 7/9/2020 have been withdrawn. 

Specification
In view of the response filed on 11/6/2020 amending the specification to include the current status for related application 14/713604 the objections made against the specification in the office action of 7/9/2020 have been withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 11/6/2020 clarifying the language of claim 38 the 112 rejections made against claim 38 in the office action of 7/9/2020 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, 34, 37-40, 45-48, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0288730 to Deem et al. (Deem) (previously cited) in view of US 2006/0206150 to Demarais et al. (Demarais). 
In reference to at least claim 27
Deem teaches methods and apparatus for renal neuromodulation which discloses a method, comprising: intravascularly advancing an elongate shaft of a catheter within a renal vasculature of a human patient (e.g. 282), the catheter comprising a neuromodulation element (e.g. elongated body support of catheter 282 includes a plurality of electrodes, 286 and 270, Figs. 17-19B); executing a first modulating step using the neuromodulation element and comprising modulating nerve tissue within an anatomical region extending about a main renal artery is directly connected to an aorta of the patient and extending distally toward a kidney of the patient (e.g. 286, Figs. 19A-B, paragraphs [0114],[0117]- [0118]), wherein the first modulating step comprises forming a plurality of lesions within the anatomical region extending about the main renal artery (e.g. may include a plurality electrodes, paragraph [0114], [0117]-[0118]), executing a second modulating step using the neuromodulation element and comprising modulating nerve tissue within an anatomical region extending about a branch vessel of the main renal artery distal to a bifurcation at a distal end of the main renal artery (e.g. 270, Figs. 19A-19B, paragraph [0117]-[0118]). Deem discloses modulating nerve tissue within an anatomical region extending about a branch vessel of the main renal artery distal to a bifurcation at a distal end of the main renal artery in various common and uncommon branches of the renal artery (e.g. 270, Figs. 19A-19B, paragraph [0117]-[0118]). Deem further discloses that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282 but does not explicitly teach repositioning the neuromodulation element within the renal vasculature between the first modulating step and the second modulating step such that the first modulating step and the second modulating step are sequentially executed. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Deem with the teachings of Demarais to include sequentially delivering the neuromodulation stimulation in which the neuromodulation element is repositioned between steps in order to yield the predictable result of an alternative technique for delivering stimulation that provides the appropriate benefits and may be useful in circumstance where the artery is particularly tortuous making treatment challenging. 
In reference to at least claim 28
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses the use of a guide wire to introduce the lead (e.g. paragraphs [0038], [0105]) and that the nerve elements can include expandable electrodes including expandable helical elements/electrodes (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode elements of the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall. 
In reference to at least claim 29
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses wherein intravascularly advancing an elongate shaft of a catheter to renal vasculature comprises delivering the catheter within a sheath (e.g. arterial sheath optionally may be placed to provide catheter access…may be advanced over the guidewire and/or through the sheath, paragraphs [0038], 
In reference to at least claims 30-31
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses providing stimulation to the renal nerves including a main vessel and branches (e.g. paragraph [0043], [0118]). It would have been well with the knowledge of one having ordinary skill in the art before the effective filing date of the invention to choose any order/pattern for providing stimulation to the electrode elements within the main vessel and/or branch(es) in order to provide the desired stimulation for treatment. 
In reference to at least claim 32
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses that the nerve elements can include expandable electrodes including expandable helical elements/electrodes that are delivered in a low-profile configuration (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall.
In reference to at least claim 34
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element is a single continuous elongate element (e.g. continuous elongated element, Figs. 19A-19B), and wherein: the intravascularly advancing comprises the neuromodulation 
In reference to at least claim 37
Deem modified by Demarais discloses a method according to claim 27. 
Deem further discloses wherein modulating nerve tissue via the neuromodulation element comprises forming a plurality of lesions (e.g. Figs. 19A-19B) and that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282. This provides for dynamic alteration of the length of a treatment zone. Furthermore, this facilitates treatment within distal vasculature of reduced diameter (e.g. paragraph [0117]). Deem doesn’t explicitly disclose wherein modulating nerve tissue within an anatomical region extending about the branch vessel wherein the proximalmost lesion is approximately 5mm distal to the bifurcation of the main renal artery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to extend the device of Deem to extend along a longitudinal length of the branch vessel that is approximately 5mm distal to the bifurcation for the purpose of treating the desired location since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. 
In reference to at least claim 38
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses wherein modulating nerve tissue via the neuromodulation element comprises forming a plurality of lesions (e.g. Figs. 19A-19B) and that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any 
In reference to at least claims 39-40
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses providing stimulation to the renal nerves including a main vessel and branches (e.g. paragraph [0043], [0118]). It would have been well with the knowledge of one having ordinary skill in the art before the effective filing date of the invention to choose any order/pattern for providing stimulation to the electrode elements within the main vessel and/or branch(es) in order to provide the desired stimulation for treatment. 
In reference to at least claim 45
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses providing stimulation to the renal nerves including a main vessel and branches (e.g. paragraph [0043], [0118]). It would have been well with the knowledge of one having ordinary skill in the art before the effective filing date of the invention to choose any order/pattern for providing stimulation to the electrode elements within the main vessel and/or branch(es) in order to provide the desired stimulation for treatment.
In reference to at least claim 46
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) which in turn 
In reference to at least claim 47
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses that the nerve elements can include expandable electrodes including expandable helical elements/electrodes that are delivered in a low-profile configuration (e.g. paragraphs [0043],[0045], [0105]). Demarais discloses repositioning during sequential treatment in which a centering element (e.g. 304) is expanded and deflected during repositioning of the sequential treatment (e.g. Figs. 6A-6H, para. [0059]-[0064]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall. Further, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Deem with the teachings of Demarais to include sequentially delivering the neuromodulation stimulation in which the neuromodulation element is repositioned with any expanded/deflection of expandable members taking place during the advancing and repositioning steps in order to yield the predictable result of an alternative technique for delivering stimulation that provides the appropriate benefits and may be useful in circumstance where the artery is particularly tortuous making treatment challenging. 
In reference to at least claim 48
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses that the nerve elements can include expandable electrodes including expandable helical elements/electrodes (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode 
In reference to at least claim 50
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) which in turn comprises a plurality of electrodes that are spaced along a length of the elongate support structure (e.g. plurality of electrodes, 286 and 270 along the length of the structure, Figs. 17-19B) and any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]). 
In reference to at least claim 52
Deem modified by Demarais discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) which in turn comprises a plurality of electrodes that are spaced along a length of the elongate support structure (e.g. plurality of electrodes, 286 and 270 along the length of the structure, Figs. 17-19B) and any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) including the electrode 270 being extended any desired distance beyond the distal end of the catheter (e.g. para. [0117]) to create multiple lesions (e.g. individual or groups of electrodes may be configured to provide a bipolar signal, or all or a subset of the electrode may be used together…with a separate ground for monopolar use and that the electrode are dynamically controllable, para. [0086], [0099], [0113]) but does not explicitly teach the proximal-most lesion within the branch vessel is at least about 1 mm distal to a primary bifurcation of the main renal artery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the proximalmost lesion with the branch vessel at least about 1 mm distal to the primary bifurcation of the main artery for the purpose of treating the desired location since it has .

Claims 49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0288730 to Deem et al. (Deem) in view of US 2006/0206150 to Demarais et al. (Demarais) as applied to claim further in view of US 2006/0265015 to Demarais et al. (Demarais ‘015). 
In reference to at least claims 49 and 51
Deem modified by Demarais discloses a method according to claim 46. Deem further discloses that individual or groups of electrodes may be configured to provide a bipolar signal, or all or a subset of the electrode may be used together…with a separate ground for monopolar use and that the electrode are dynamically controllable (e.g. para. [0086], [0099], [0113]). It was well known before the effective filing date of the invention to provide activation protocols for renal neuromodulation using a multi-electrode structure that includes the electrodes being selectively energized as monopolar (i.e., active) electrodes in any order or combination as desired including the electrodes may be individually activated in sequence from proximal to distal, distal to proximal, some electrodes not being activated, one or more electrode being activated in combination etc. as evidence by Demarais ‘015 (e.g. Fig. 6B, para. [0058]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Demarais to include activation protocols that include deselecting one or more electrodes of the elongate support structure in order to yield the predictable result of providing selective activation of the electrode elements to provide the appropriate stimulation for treating the desired location. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the rejection has been updated to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0237780 to Beasley which teaches a biomarker sampling in the context of neuromodulation devices, systems and methods which discloses repositioning stimulation elements on an elongated body during treatment. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792